Title: From John Adams to Horatio Gates Spafford, 6 September 1813
From: Adams, John
To: Spafford, Horatio Gates


Worthy Friend.
Quincy Sep 6 1813

I have received by the Mail your Friendly Letter of L.M. 31. with your Gazetteer of the State of New York.
Although I have not the pleasure of a personal Acquaintance: my thanks are not the less but the more due to you for your kind Attention and valuable present.
Your Work, as it is a moment monument of industrious research and indefatigable labour in Collecting information concerning the important State of New york, has great merit.
This War, whatever may be its  temporary termination, will ultimately aggrandize that State and all others that border on the Lakes.—
I thank you for your kind regards. and ardent Prayers, which must be Suggested by benevolence, and philanthropy: but I hope I am enough of a disciplinarian to be ready to obey the Orders of my Commander in Chief.
Jefferson and Madison are great names and respectable Characters in the History of our Country: and Jay is not the less respectable for having been an injured Man, and a neglected friend of his Country. Your Letters from them will be worth preserving.—
I wish, Sir, that your Life, health Activity and Perseverance may be preserved, for farther Investigations as Usefull to the Publick.
So prays your Friend

John Adams